 Case 1:21-cv-01265-RGA Document 18 Filed 09/03/21 Page 1 of 2 PageID #: 100


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                   §
Liberty Shipholding, Inc.,                         §
                                                   §
      Plaintiff,                                   § CIVIL ACTION 1:21-cv-01265-UNA
                                                   §
v.                                                 § IN ADMIRALTY, Rule 9(h)
                                                   §
Western Bulk Carriers AS,                          §
                                                   §
              Defendant,                           §
                                                   §
and                                                §
                                                   §
CEMEX Construction Materials Atlantic, LLC,        §
et al.,                                            §
                                                   §
       Garnishees.                                 §

                   MOTION AND MEMORANDUM FOR APPOINTMENT
                      FOR SERVICE OF PROCESS OF MARITIME
                        ATTACHMENT AND GARNISHMENT

       Plaintiff Liberty Shipholding, Inc. moves, pursuant to Supplemental Rule B(1)(d)(ii), for

an Order appointing Timothy Jay Houseal, or any other qualified person appointed by him, to

serve process of maritime garnishment, and any supplemental process in this matter.

       Supplemental Rule B(1)(d)(ii) provides in pertinent part as follows:

               If the property is other tangible or intangible property, the summons, process, and
               any supplemental process must be delivered to a person or organization
               authorized to serve it, who may be (A) a marshal; (B) someone under contract
               with the United States; (C) someone specially appointed by the court for that
               purpose; or, (D) in an action brought by the United States, any officer or
               employee of the United States.

(Emphasis added).

       As further grounds for this motion, Plaintiff states that service of the maritime

garnishment writs issued in this case will be straightforward, on garnishees located in this
 Case 1:21-cv-01265-RGA Document 18 Filed 09/03/21 Page 2 of 2 PageID #: 101


District. Utilizing private process service will conserve the resources of the United States

Marshal.

       Plaintiff will, upon service, promptly cause returns of service to be filed in this case.

       WHEREFORE, Plaintiff respectfully requests this Court to grant this motion and

herewith submits a draft order.

                                      YOUNG CONAWAY STARGATT & TAYLOR LLP


                                       /s/ Timothy Jay Houseal
                                       Timothy Jay Houseal (Del. Bar ID No. 2880)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, DE 19801
                                       (302) 571-6682
                                       thouseal@ycst.com

                                      Liberty Shipholding, Inc. Counsel
OF COUNSEL
J. Stephen Simms
Simms Showers LLP
201 International Circle, Ste. 230
Baltimore, Maryland 21030
Telephone:     (410) 783-5795
Facsimile:     (410) 510-1789
jssimms@simmsshowers.com

Dated: September 3, 2021.




                                                -2-
